

116 HR 5440 IH: Remembering the Life of Kyle Poteat Act
U.S. House of Representatives
2019-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5440IN THE HOUSE OF REPRESENTATIVESDecember 16, 2019Mr. Meadows introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo require the Secretary of Veterans Affairs to provide financial assistance to eligible entities
			 to provide and coordinate the provision of post-traumatic stress disorder
			 prevention services for veterans through the award of grants to such
			 entities, and for other purposes.
	
 1.Short titleThis Act may be cited as the Remembering the Life of Kyle Poteat Act. 2.Financial assistance to certain entities to provide and coordinate the provision of post-traumatic stress disorder prevention services for veterans (a)Distribution of financial assistanceThe Secretary of Veterans Affairs shall provide financial assistance to eligible entities approved under this section through the award of grants to such entities to provide and coordinate the provision of post-traumatic stress disorder prevention services to veterans.
			(b)Award of grants
 (1)In generalThe Secretary shall award a grant to each eligible entity for which the Secretary has approved an application under subsection (e) to provide or coordinate the provision of post-traumatic stress disorder prevention services under this section.
 (2)Grant amounts, intervals of payments, and matching fundsIn accordance with the services being provided under a grant under this section and the duration of those services, the Secretary may establish—
 (A)a maximum amount to be awarded under the grant; (B)intervals of payment for the administration of the grant; and
 (C)a requirement for the recipient of the grant to provide matching funds in a specified percentage. (c)Distribution of financial assistance and preference (1)Distribution (A)GeographicThe Secretary shall ensure that, to the extent practicable and in compliance with subparagraph (B), financial assistance under this section is equitably distributed across geographic regions, including rural communities and Tribal land.
 (B)Areas with needThe Secretary shall ensure that, to the extent practicable, financial assistance under this section is distributed—
 (i)to provide services in areas of the United States that have experienced high rates of, or a high burden of, veteran post-traumatic stress disorder; and
 (ii)to eligible entities that can assist veterans at risk of or who have post-traumatic stress disorder.
 (2)PreferenceThe Secretary shall give preference in the provision of financial assistance under this section to eligible entities providing or coordinating, or who have demonstrated the ability to provide or coordinate, post-traumatic stress disorder prevention services.
				(d)Requirements for receipt of financial assistance
 (1)Notification that services are from the DepartmentEach entity receiving financial assistance under this section to provide post-traumatic stress disorder prevention services to veterans shall notify the recipients of such services that such services are being paid for, in whole or in part, by the Department.
 (2)ReportsThe Secretary— (A)shall require each entity receiving financial assistance under this section to submit to the Secretary an annual report that describes the projects carried out with such financial assistance during the year covered by the report;
 (B)shall specify to each such entity the evaluation criteria and data and information to be submitted in such report; and
 (C)may require such entity to submit to the Secretary such additional reports as the Secretary considers appropriate.
					(e)Application for financial assistance
 (1)In generalAn eligible entity seeking financial assistance under this section shall submit to the Secretary an application therefor in such form, in such manner, and containing such commitments and information as the Secretary considers necessary to carry out this section.
 (2)Matters to be includedEach application submitted by an eligible entity under paragraph (1) shall contain the following: (A)A description of the post-traumatic stress disorder prevention services proposed to be provided by the eligible entity and the identified need for those services.
 (B)A detailed plan describing how the eligible entity proposes to coordinate and deliver post-traumatic stress disorder prevention services to veterans, including—
 (i)an identification of the community partners with which the eligible entity proposes to work in delivering such services;
 (ii)a description of the arrangements currently in place between the eligible entity and such partners; and
 (iii)an identification of how long such arrangements have been in place. (C)A description of the types of veterans at risk of post-traumatic stress disorder proposed to be provided post-traumatic stress disorder prevention services.
 (D)An estimate of the number of veterans at risk of post-traumatic stress disorder proposed to be provided post-traumatic stress disorder prevention services and the basis for such estimate, including the percentage of those veterans who are not currently receiving care furnished by the Department.
 (E)Evidence of the experience of the eligible entity (and the proposed partners of the entity) in providing post-traumatic stress disorder prevention services to veterans.
 (F)A description of the managerial and technological capacity of the eligible entity— (i)to coordinate the provision of post-traumatic stress disorder prevention services with the provision of other services;
 (ii)to assess continuously the needs of veterans at risk of post-traumatic stress disorder for post-traumatic stress disorder prevention services;
 (iii)to coordinate the provision of post-traumatic stress disorder prevention services with the services of the Department for which the beneficiaries are eligible;
 (iv)to tailor post-traumatic stress disorder prevention services to the needs of veterans and veteran families;
 (v)to continuously seek new sources of assistance to ensure the continuity of post-traumatic stress disorder prevention services for veterans and veteran families for as long as the veteran is determined to be at risk of post-traumatic stress disorder; and
 (vi)to measure, over a period of time, the improved mental resiliency and mental outlook of the veteran served.
 (G)Such additional application criteria as the Secretary considers appropriate. (f)Technical assistance (1)In generalThe Secretary shall provide training and technical assistance to eligible entities in receipt of financial assistance under this section regarding—
 (A)the data required to be collected and shared with the Department; (B)the means of data collection and sharing;
 (C)familiarization with and appropriate use of any tool to be used to measure the effectiveness of the use of the financial assistance provided; and
 (D)the requirements for reporting under subsection (d) on services provided via such financial assistance.
 (2)Provision of training and technical assistanceThe Secretary may provide the training and technical assistance described in paragraph (1) directly or through grants or contracts with appropriate public or nonprofit entities.
				(g)Administration of grant program
 (1)Selection criteriaThe Secretary, in consultation with entities specified in paragraph (3), shall establish criteria for the selection of eligible entities that have submitted applications under subsection (e).
 (2)Development of measures and metricsThe Secretary shall develop, in consultation with entities specified in paragraph (3), the following:
 (A)A framework for collecting and sharing information about entities in receipt of financial assistance under this section for purposes of improving the discovery of services available for veterans at risk of post-traumatic stress disorder, set forth by service type, locality, and eligibility criteria.
 (B)The measures to be used by each entity in receipt of financial assistance under this section to determine the effectiveness of the programming being provided by such entity in improving mental resiliency and mental outlook of veterans at risk of post-traumatic stress disorder.
 (C)Metrics for measuring the effectiveness of the provision of financial assistance under this section.
 (3)CoordinationIn developing a plan for the design and implementation of the provision of financial assistance under this section, including criteria for the award of grants, the Secretary shall consult with the following:
 (A)Veterans service organizations. (B)National organizations representing potential community partners of eligible entities in providing supportive services to address the needs of veterans at risk of post-traumatic stress disorder, including national organizations that—
 (i)advocate for the needs of individuals with or at risk of behavioral health conditions; (ii)represent mayors;
 (iii)represent religious or faith leaders; (iv)represent first responders; or
 (v)represent chiefs of police and sheriffs. (C)Organizations with which the Department has a current memoranda of agreement or understanding related to mental health or post-traumatic stress disorder.
 (D)State departments of veterans affairs. (E)National organizations representing members of the reserve components of the Armed Forces.
 (F)Vet Centers. (G)Organizations with experience in creating measurement tools for purposes of determining programmatic effectiveness.
 (H)Such other organizations as the Secretary considers appropriate. (4)Report on grant criteriaBefore notifying eligible entities of the availability of funding under this section, the Secretary shall submit to Congress a report containing—
 (A)criteria for the award of a grant under this section; (B)the tool to be used by the Department to measure the effectiveness of the use of financial assistance provided under this section; and
 (C)a framework for the sharing of information about entities in receipt of financial assistance under this section.
					(h)Information on potential beneficiaries
 (1)In generalThe Secretary may make available to recipients of financial assistance under this section certain information regarding potential beneficiaries of services for which such financial assistance is provided.
 (2)Information includedThe information made available under paragraph (1) with respect to potential beneficiaries may include the following:
 (A)Confirmation of the status of a potential beneficiary as a veteran. (B)Confirmation of whether a potential beneficiary is currently receiving care furnished by the Department or has recently received such care.
 (i)DurationThe authority of the Secretary to provide financial assistance under this section shall terminate on the date that is three years after the date on which the first grant is awarded under this section.
			(j)Reporting
				(1)Interim report
 (A)In generalNot later than 18 months after the date on which the first grant is awarded under this section, the Secretary shall submit to the appropriate committees of Congress a report on the provision of financial assistance under this section.
 (B)Elements.The report submitted under subparagraph (A) shall include the following: (i)An assessment of the effectiveness of the provision of financial assistance under this section, including the effectiveness of community partners in conducting outreach to veterans at risk of post-traumatic stress disorder.
 (ii)A list of grant recipients and their partner organizations that delivered services funded by the grant and the amount of such grant received by each recipient and partner organization.
 (iii)The number of veterans supported by each grant recipient, including through services provided to family members.
 (iv)The number of veterans supported by financial assistance under this section, including through services provided to family members.
 (v)The number of veterans supported by financial assistance under this section, including through services provided to family members, who were not previously receiving care furnished by the Department.
 (vi)The number of veterans whose mental resiliency and mental outlook received a baseline measurement assessment under this section and the number of such veterans whose mental resiliency and mental outlook will be measured by the Department or a community partner over a period of time.
 (vii)The types of data the Department was able to collect and share with partners, including a characterization of the benefits of that data.
 (2)Finial reportNot later than three years after the date on which the first grant is awarded under this section, the Secretary shall submit to the appropriate committees of Congress—
 (A)a follow-up on the interim report submitted under paragraph (1) containing the elements set forth in subparagraph (B) of such paragraph; and
 (B)a report on— (i)the effectiveness of the provision of financial assistance under this section, including the effectiveness of community partners in conducting outreach and education to veterans at risk of post-traumatic stress disorder;
 (ii)an assessment of the increased capacity of the Department to provide services to veterans at risk of post-traumatic stress disorder, set forth by State, as a result of the provision of financial assistance under this section; and
 (iii)the feasibility and advisability of extending or expanding the provision of financial assistance under this section.
 (k)Support for families of veteransSection 7309A of title 38, United States Code, is amended— (1)in subsection (d) by adding at the end the following new paragraph:
					
 (15)To support family caregivers, acting in consultation with the veteran and family advisor, by sharing information with such family caregivers about the following:
 (A)The rights and responsibilities of a veteran as a patient receiving health care. (B)The benefits, services, and treatments available to a veteran.
 (C)How an external advocate helps a veteran based upon the specific needs of such veteran, including by providing support, resources, and personalized case management to meet such needs.; and
 (2)by striking subsection (f) and inserting the following:  (f)DefinitionsIn this section:
 (1)The term family caregiver has the meaning given that term in section 1720G(d). (2)The term controlled substance has the meaning given that term in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (3)The term external advocate has the meaning given that term in Veterans Health Administration directive 1003.04 (or any successor directive).
 (4)The term veteran and family advisor has the meaning given the term Veteran/Family Advisor in Veterans Health Administration directive 1003.04 (or any successor directive)..  (l)DefinitionsIn this section:
 (1)Appropriate committees of CongressThe term appropriate committees of Congress means— (A)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the Senate; and
 (B)the Committee on Veterans’ Affairs and the Subcommittee on Military Construction, Veterans Affairs, and Related Agencies of the Committee on Appropriations of the House of Representatives.
 (2)Eligible entityThe term eligible entity means— (A)an incorporated private institution or foundation—
 (i)no part of the net earnings of which incurs to the benefit of any member, founder, contributor, or individual;
 (ii)that has a governing board that would be responsible for the operation of the post-traumatic stress disorder prevention services provided under this section; and
 (iii)that is approved by the Secretary as to financial responsibility; (B)a corporation wholly owned and controlled by an organization meeting the requirements of clauses (i), (ii), and (iii) of subparagraph (A);
 (C)a tribally designated housing entity (as defined in section 4 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4103)); or
 (D)a community-based organization that is physically based in the targeted community and that can effectively network with local civic organizations, regional health systems, and other settings where veterans at risk of post-traumatic stress disorder are likely to have contact.
 (3)Peer specialistThe term peer specialist means a person eligible to be appointed as a peer specialist under section 7402(b)(13) of title 38, United States Code.
 (4)Risk of post-traumatic stress disorderThe term risk of post-traumatic stress disorder means exposure to or the existence of any of the following:
 (A)Health risk factors, including the following: (i)Mental health challenges.
 (ii)Substance abuse. (iii)Serious or chronic health conditions or pain.
 (iv)Traumatic brain injury. (B)Environmental risk factors, including the following:
 (i)Access to lethal means (such as drugs, firearms, etc.). (ii)Prolonged stress.
 (iii)Stressful life events. (iv)Exposure to the suicide of another person or to graphic or sensationalized accounts of suicide.
 (v)Unemployment. (vi)Homelessness.
 (vii)Recent loss. (viii)Legal or financial challenges.
 (C)Historical risk factors, including the following: (i)Previous suicide attempts.
 (ii)Family history of suicide. (iii)History of abuse, neglect, or trauma.
 (5)Post-traumatic stress disorder prevention servicesThe term post-traumatic stress disorder services means services to address the needs of veterans at risk of post-traumatic stress disorder and includes the following:
 (A)Outreach to identify veterans at risk of post-traumatic stress disorder, with an emphasis on veterans who are at highest risk or not receiving health care or other services furnished by the Department.
 (B)A baseline mental health assessment for risk screening and referral to care. (C)Education on post-traumatic stress disorder and how to care for individuals with it and peer support to families and communities.
 (D)Direct treatment. (E)Medication management.
 (F)Individual and group therapy. (G)Case management services.
 (H)Peer support services. (I)Assistance in obtaining any benefits from the Department that the veteran at risk of post-traumatic stress disorder or veteran family may be eligible to receive, including—
 (i)vocational and rehabilitation counseling; (ii)supportive services for homeless veterans;
 (iii)employment and training services; (iv)educational assistance; and
 (v)health care services. (J)Assistance in obtaining and coordinating the provision of other benefits provided by the Federal Government, a State or local government, or an eligible entity.
 (K)Temporary cash assistance (not to exceed 6 months) to assist with emergent needs relating to— (i)health care services;
 (ii)daily living services; (iii)personal financial planning;
 (iv)transportation services; (v)temporary income support services;
 (vi)fiduciary and representative payee services; (vii)legal services to assist the veteran family with issues that may contribute to the risk of post-traumatic stress disorder of the veteran; and
 (viii)child care (not to exceed $5,000 per veteran family per fiscal year). (L)Such other services necessary for improving the resiliency of veterans at risk of post-traumatic stress disorder and veteran families as the Secretary considers appropriate, which may include—
 (i)adaptive sports or in-place recreational therapy; (ii)substance use reduction programming;
 (iii)individual, group, or family counseling; and (iv)relationship coaching.
 (6)Vet centerThe term Vet Center means a center for readjustment counseling and related mental health services for veterans under section 1712A of title 38, United States Code.
 (7)VeteranThe term veteran has the meaning given that term in section 101 of title 38, United States Code. (8)Veteran familyThe term veteran family means, with respect to a veteran at risk of post-traumatic stress disorder, any of the following:
 (A)A parent. (B)A spouse.
 (C)A child. (D)A sibling.
 (E)A step-family member. (F)An extended family member.
 (G)Any other individual who lives with the veteran. (9)Veterans service organizationThe term veterans service organization means any organization recognized by the Secretary of Veterans Affairs for the representation of veterans included as part of the annually updated list at https://www.va.gov/vso/ or a successor website.
				